Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.

Remark
The Applicant fails to response and make the corrections to comply with MPEP 714, as indicated by the Notice of Non-Compliant Amendment (PTO-324) mailed on 11/22/2020. Claims 11-18 were amended from the claims filed on 6/27/2019 but are not properly marked to comply with MPEP 714. Claims 17 and 18 were not elected by the response filed on 8/5/2020.
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Wada (U.S. Patent Pub. No. 2011/0233779) of record, in view of Mancevski (U.S. Patent Pub. No. 2008/0179590) of record, in view of Shanov (U.S. Patent Pub. No. 2015/0137414) of record. 
	Regarding Claim 1
	FIG. 2 of Wada discloses a method for fabricating carbon nanotubes, comprising: providing a base substrate (10); forming a bottom dielectric layer (12) on the base substrate; forming a first conductive layer (16+17) directly on the bottom dielectric layer; forming an interlayer dielectric layer (19) on the first conductive layer and the bottom dielectric layer; forming a through hole mask layer (20) on a top surface of the interlayer dielectric layer; forming a plurality of through holes (FIG. 2B) exposing the first conductive layer in the interlayer dielectric layer by using the through hole mask layer as a mask; forming an initial catalyst layer (22) on sidewall surfaces of the through holes, wherein the initial catalyst layer completely covers the sidewall surfaces of the through holes; forming an initial carbon nanotube layer (23) filling up the through holes by a catalytic chemical vapor deposition process [0003], wherein the initial carbon nanotube layer has a top surface higher than the top surface of the interlayer dielectric layer; forming a catalyst layer and a carbon nanotube layer through a planarization process [0035] to remove the through hole mask layer, a top portion of the initial catalyst layer, 
Wada fails to disclose “forming an initial catalyst layer on sidewall surfaces of the through holes and exposing bottom surfaces of the through holes”; “annealing the initial catalyst layer; after annealing the initial catalyst layer, forming an initial carbon nanotube layer”; and “forming a second conductive layer on the carbon nanotube layer and a portion of the interlayer dielectric layer”.
	Mancevski discloses a similar method, comprising forming an initial catalyst layer on sidewall surfaces of the through holes and exposing bottom surfaces of the through holes (FIG. 9), wherein the initial catalyst layer completely covers the sidewall surfaces of the through holes [0083]; forming an initial carbon nanotube layer filling up the through holes by a catalytic chemical vapor deposition process [0085]; and forming a second conductive layer on the carbon nanotube layer and a portion of the interlayer 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Mancevski. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of large-scale manufacturing with low cost (Para. 18 of Mancevski).
Wada as modified by Mancevski fails to explicitly disclose “annealing the initial catalyst layer; after annealing the initial catalyst layer, forming an initial carbon nanotube layer”.
	FIG. 1 of Shanov discloses a similar method, comprising forming an initial catalyst layer, annealing the initial catalyst layer; and after annealing the initial catalyst layer, forming an initial carbon nanotube layer [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Shanov. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of improving growth of carbon nanotubes (Para. 6 of Shanov).
The preamble “non-volatile memory” is a statement of intended use and is not considered to be of significance to claim construction. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111.02. Since Wada discloses a substantially identical structure of Claim 1, the recitation “non-volatile memory” is treated as the purpose or intended use of the claimed invention.

	Regarding Claim 2
	Wada discloses forming the initial carbon nanotube layer in the through holes by the catalytic chemical vapor deposition process comprises: introducing a carbon source gas into the through holes; and disassociating the carbon source gas into free carbon atoms under an action of the initial catalyst layer and depositing the free carbon ions on the through holes to form the initial carbon nanotube layer [0033].

Regarding Claim 11
	FIG. 1 of Shanov annealing the initial catalyst layer before forming the initial carbon nanotube layer [0046].

	Regarding Claim 12
	Shanov discloses an annealing temperature is in a range of approximately 200°C-500°C [0046]. 

Regarding Claim 14
	Shanov the carbon source gas includes at least one of methane and acetylene [0051]; and-30-SMIC Ref No.: 2017-01981-SH-USAttorney Docket No.: 00158.0623. OUS a temperature of the catalytic chemical vapor deposition process is in a range of approximately 300°C-600°C [0050]. 

Claims 3, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Wada, Mancevski and Shanov, in view of Hsu (U.S. Patent Pub. No. 2009/0014705) of record.	
Regarding Claim 3
	Wada as modified by Mancevski and Shanov discloses Claim 1, wherein: the carbon source gas includes at least one of methane and acetylene; and-30-SMIC Ref No.: 2017-01981-SH-USAttorney Docket No.: 00158.0623. OUS a temperature of the catalytic chemical vapor deposition process is in a range of approximately 300°C-600°C [0033]. 
Wada as modified by Mancevski and Shanov fails to disclose “the carbon source gas includes at least one of CO2 and CF4”.
	Hsu discloses a similar method for fabricating a non-volatile memory, wherein the carbon source gas includes at least one of CO2 and CF4 [0019]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawabata, as taught by Hsu. The ordinary artisan would have been motivated to modify Kawabata in the above manner, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Para. 19 of Hsu), MPEP 2144.06.

	Regarding Claim 15
	Hsu discloses before forming the second conductive layer, further comprising: forming a polishing layer (312, FIG. 1e) on the interlayer dielectric layer and the carbon 

	Regarding Claim 16
	Hsu discloses the polishing layer is made of one of silicon nitride and aluminum nitride [0020].

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Wada, Mancevski and Shanov, in view of Heo (U.S. Patent Pub. No. 2010/0264544) of record.
	Regarding Claim 6
	Wada as modified by Mancevski and Shanov discloses Claim 1. 
Wada as modified by Mancevski and Shanov fails to disclose “forming the initial catalyst layer comprises: implanting the catalytic ions into both the sidewall surfaces and the bottom surfaces of the through holes to form the initial catalyst layer”.
	FIG. 3 of Heo discloses a similar method, wherein forming the catalyst layer (120) comprises: implanting the catalytic ions into both the sidewall surfaces and the bottom surfaces of the through holes to form the catalyst layer [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Heo. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of improving integration and operation speed (Para. 6 of Heo).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Wada, Mancevski and Shanov, in view of Zhang (U.S. Patent Pub. No. 2016/0190312) of record.
	Regarding Claim 16
	Wada as modified by Mancevski and Shanov discloses Claim 1. 
Wada as modified by Mancevski and Shanov fails to explicitly disclose “an opening size of the through holes is in a range of approximately 5 nm-30 nm; and a height of the through holes is in a range of approximately 45 nm-52 nm”.
	FIG. 6 of Zhang discloses a similar method, wherein, an opening size of the through holes is in a range of approximately 5 nm-30 nm; and a height of the through holes is in a range of approximately 45 nm-52 nm [0035]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Zhang. The ordinary artisan would have been motivated to modify Wada in the above manner, because discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.

Claims 21 and 23-25 rejected under 35 U.S.C. 103 as being unpatentable over Wada, in view of MK (U.S. Patent Pub. No. 2008/0157363) of record, in view of Shanov. 
	Regarding Claim 21
FIG. 2 of Wada discloses a method for fabricating a non-volatile memory, comprising: providing a base substrate (10); forming a bottom dielectric layer (12) on the base substrate; forming a first conductive layer (16+17) directly on the bottom 
Wada fails to disclose “forming an initial catalyst layer on bottom surfaces of the through holes and exposing sidewall surfaces of the through holes”; “annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon 
	FIG. 5 of MK discloses a similar method, comprising forming an initial catalyst layer (21, FIG. 3) on bottom surfaces of the through holes and exposing sidewall surfaces of the through holes; forming a carbon nanotube layer (23) in the through holes by a catalytic chemical vapor deposition process [0036]; and forming a second conductive layer (25) on the carbon nanotube layer and a portion of the interlayer dielectric layer (15), wherein an extending direction of carbon nanotubes in the carbon nanotube layer substantially coincides with a normal direction of a top surface of the base substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by MK. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of providing a simplified way to form nanoscale conductive structure (Para. 4 of MK).
Wada as modified by MK fails to explicitly disclose “annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer”.
	FIG. 1 of Shanov discloses a similar method, comprising forming an initial catalyst layer, annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Shanov. The 
The preamble “non-volatile memory” is a statement of intended use and is not considered to be of significance to claim construction. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111.02. Since Wada discloses a substantially identical structure of Claim 21, the recitation “non-volatile memory” is treated as the purpose or intended use of the claimed invention.

	Regarding Claim 23
	Wada discloses forming the initial carbon nanotube layer in the through holes by the catalytic chemical vapor deposition process comprises: introducing a carbon source gas into the through holes; and disassociating the carbon source gas into free carbon atoms under an action of the initial catalyst layer and depositing the free carbon ions on the through holes to form the initial carbon nanotube layer [0033].

	Regarding Claim 24
 	MK the carbon source gas includes at least one of CO2 and CF4 [0036].
	Wada discloses a temperature of the catalytic chemical vapor deposition process is in a range of approximately 300°C-600°C [0033]. 

	Regarding Claim 25
	FIG. 2D of Wada discloses the catalyst layer (22) is formed on both sidewall surfaces and bottom surfaces of the through holes.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Wada, MK and Shanov, in view of Patil (U.S. Patent Pub. No. 2017/0062442) of record.
	Regarding Claim 22
 	Wada as modified by MK discloses Claim 21.
Wada as modified by MK fails to explicitly disclose “implanting the catalytic ions into only the bottom surfaces of the through holes with an implantation direction perpendicular to a surface of the base substrate to form the catalyst layer”.
	FIG. 1C of Patil discloses a similar method, comprising implanting the catalytic ions into only the bottom surfaces of the through holes with an implantation direction perpendicular to a surface of the base substrate to form the catalyst layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Patil. The ordinary artisan would have been motivated to modify Wada in the above manner, because such process substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.
	
Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Wada, MK and Shanov, in view of Heo (U.S. Patent Pub. No. 2010/0264544) of record.

	Wada as modified by MK and Shanov discloses Claim 25. 
Wada as modified by MK and Shanov fails to disclose “implanting the catalytic ions into both the sidewall surfaces and the bottom surfaces of the through holes to form the catalyst layer”.
	FIG. 3 of Heo discloses a similar method, wherein forming the catalyst layer (120) comprises: implanting the catalytic ions into both the sidewall surfaces and the bottom surfaces of the through holes to form the catalyst layer [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Heo. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of improving integration and operation speed (Para. 6 of Heo).
	 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but they are not persuasive. Although the carbon nanotubes of Wada grow basically from the bottom part, only a small portion of the carbon nanotubes grow from the sidewall, they extend the entirety of the trench, therefore, the extending directions substantially coincide with both normal and radial directions. In addition, Mancevski discloses the carbon nanotubes extend radially. With respect to Claim 21, both Wada and MK disclose an extending direction of carbon nanotubes in the carbon nanotube layer substantially coincides with a normal direction of a top surface of the base substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892